Citation Nr: 1708536	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to service-connected fracture of the navicular bone of the right wrist.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in April 2016, when it was remanded for additional development.  It has returned for adjudication.


FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that the Veteran's right hand disability had its onset in service or within one year of service discharge, or that such disability is related to or has been aggravated by service or the service-connected fracture of the navicular bone of the right wrist.


CONCLUSION OF LAW

The Veteran's right hand disability was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and is not secondary to his service-connected fracture of the navicular bone of the right wrist.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See October 2007 and December 2009 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations in January 2008 and June 2014.  The Veteran was afforded a supplemental opinion by the VA examiner on June 2016.  Combined, these examinations and opinion provide a thorough evaluation of the Veteran's right hand disability and the etiology of that disability.  Although the January 2008 and June 2014 examinations alone were insufficient, the additional June 2016 opinion resolves the previous ambiguity and provides an adequate rationale for the opinions rendered.  Thus the examinations and opinion are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board remanded this claim in May 2014 to obtain an additional VA examination.  The RO obtained the June 2014 examination in compliance with this remand.  The Board further remanded this claim in April 2016 to obtain a supplemental VA opinion.  The RO obtained the June 2016 opinion in compliance with this remand.  As discussed above, these examinations and opinions are now adequate for adjudication purposes.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the VA has fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, other than those addressed above, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran is service connected for residuals of a fracture of the navicular bone of the right wrist.  The Veteran states that he believes his right hand, and in particular his right thumb, disability was either caused or aggravated by his service-connected right wrist disability.

The 2016 VA opinion summarized the following disabilities of the Veteran's right hand: (1) degenerative changes at the first carpometacarpal joint, (2) old fracture in the scaphoid, (3) osseous fragment at the level of the first proximal phalanx laterally which could represent an old fracture, and (4) an old avulsion off of the distal portion of the proximal phalanx of the fifth digit.  The prior January 2008 VA examination noted (1) moderate diffuse degenerative changes and (2) an old avulsion off of the distal portion of the proximal phalanx of the fifth digit.  The prior June 2014 VA examination also noted degenerative or traumatic arthritis of the right hand.

The Veteran's service treatment records indicate a motorcycle accident in service.  This accident resulted in the Veteran's fracture of the navicular bone of the right wrist for which he is service connected.  As stated in the 2016 VA examination, the x-rays from the 1983 in-service motorcycle accident did not show the right hand related findings from the 2008 or 2014 VA examinations.  The Veteran's service treatment records include several notations relating to his motorcycle accident in service, but do not at any point discuss a hand disability.  Based upon these considerations, the 2016 VA examiner opined that the medical evidence indicated that it was not likely that the Veteran's right hand disability had its onset during active service, nor was it directly caused by active service.

The above summarized evidence indicates that the Veteran's right hand disability did not have its onset during or within one year of service.  Also, the April 2016 VA examiner's opinion weighs specifically against a finding that the current right hand disability is otherwise related to service.  In addition, the Veteran has not alleged that the disability began during service or the first year post service, or that it is otherwise directly related to service.  Therefore neither direct nor presumptive service connection can be established.  38 C.F.R. § 3.307(a)(3). 

The Board must, however, still consider secondary service connection.

The 2016 VA examiner stated that it was less likely as not that the Veteran's right hand disability was proximately due to or the result of the service-connected disability of fracture of the navicular bone of the right wrist.  As the examiner explained "[a] navicular bone [fracture] of the wrist does not cause a fracture of the hand, nor [degenerative joint disease] of the hand. There is no pathophysiologic basis to make this presumption. In addition, there were more [post-service] accidents and incidents that could reasonably cause the [right] hand disability described above."  Prior VA examinations, although inadequate in reasoning, are consistent with this assessment.  

The 2016 VA examiner also concluded that it was not as likely as not that the service-connected wrist fracture aggravated the Veteran's right hand disability.  The examiner explained that the 2014 examination of the Veteran revealed "no pain in the [right] hand."  The examiner relied on this lack of pain to conclude that the right hand injury had not been aggravated, and therefore could not have been aggravated by the wrist injury.  The 2008 VA examiner made a similar conclusion, stating that "the claimed right hand condition is less likely as not permanently aggravated by the service connected disability" because "[o]n exam of the right hand and thumb, there is no significant loss of function. In my experience there would be noticeable signs and symptoms of restricted range of motion and pain of the right hand including digits."  

The Veteran is competent to observe and report symptoms of a hand injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Secondary service connection, however, does not in this case turn on the symptoms experienced or when they begin.  Instead, the issue here is whether the Veteran's right hand disability is "proximately due to or the result of," or has been aggravated by, a service-connected disease or injury.  The connection between the Veteran's wrist fracture and his hand disability is not amenable to lay comment.  As the Veteran does not appear to have specialized medical knowledge he is not deemed competent to make the medical etiological opinion that his wrist and hand injuries are related.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) ("[t]he Board is not required to accept all lay statements as definitive proof of a service-connection claim, however, and nothing in Davidson precludes the Board from favoring competent medical evidence over the lay statements offered by a veteran.").  Even assuming that the Veteran's statement was competent to provide such an opinion, the Board attributes greater weight to the 2016 VA examiner's opinion based on his specialized medical training and experience, and more detailed rationale including that, medically, the Veteran's wrist injury is not of the type to result in the Veteran's type of hand disability, and that the Veteran's hand injury was likely the result of a post-service motorcycle accident.  The weight of the evidence indicates that the Veteran's right hand disability is less likely than not related to or aggravated by the service-connected right wrist injury.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a right hand disability must be denied on a direct, presumptive, and secondary basis.


ORDER

Service connection for right hand disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


